Title: From John Adams to John Myer, 27 June 1798
From: Adams, John
To: Myer, John,Old, Joseph


To the Freemen of the Town of Hamburg and its Vicinity, in the state of Pennsylvania
GentlemenPhiladelphia June 27 1798

The Resolutions adopted by you on the ninth of June, have been presented to me, according to your desire by Mr Heister your Representative in Congress.
In a Country where the Legislative and Executive Officers of Government are all elected by the People, so frequently it should Seem very unnecessary that those People Should declare—again before a new Period of election arrives their Confidence in the Objects of their Choice. All Authorities human and divine agree that there must be Government among the People. If they cannot confide in their own Judgments and Preferences, in whom can they confide? Upon Such an occasion as this however, the attachment of the People to their Government cannot be too publickly declared nor too clearly demonstrated. Yours has been made manifest in these Resolutions, in Language the most precise and explicit, as well as your determination to oppose any Nation who Shall attempt any Encroachments to molest, injure hurt or destroy the Honour Interest or Independence of your Country.
John Adams